Case: 11-60410     Document: 00511990853         Page: 1     Date Filed: 09/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 18, 2012
                                     No. 11-60410
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JEREMY YOUNG,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:10-CR-54-1


Before CLEMENT, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        Jeremy Young pleaded guilty to possession with intent to distribute more
than five grams of cocaine base and possession of a firearm during, in relation
to, and in furtherance of drug trafficking. In his sole issue on appeal, he
contends that the district court erred by refusing to apply the Fair Sentencing
Act of 2010 (FSA) to his sentence. His argument is foreclosed by our decision in
United States v. Tickles, 661 F.3d 212, 214-15 (5th Cir. 2011), petitions for cert.
filed (Dec. 15, 2011) (No. 11-8023) and (Dec. 27, 2011) (No. 11-8268), which held

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60410   Document: 00511990853     Page: 2   Date Filed: 09/18/2012

                                 No. 11-60410

that the FSA does not apply retroactively to defendants whose sentencing
occurred after the FSA’s effective date but whose offenses occurred before the
effective date. Although the Supreme Court has recently granted certiorari in
two Seventh Circuit cases that held that the FSA does not apply retroactively,
our precedent is nevertheless binding. See United States v. Lopez-Velasquez, 526
F.3d 804, 808 n.1 (5th Cir. 2008).
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2